Simmons, C. J.
A partnership composed of two persons, one of whom had been a member of a previous partnership engaged in the same line of business, is not as such bound for any breach of duty or of contract committed by the old firm, when it appears that the partner coming into the business did not either directly or indirectly con-, tract to be so bound but, on the contrary, expressly declined to have any connection with the affairs or business of the old firm.

Judgment affirmed.


All the Justices concurring.